per curiam:
Hoy, nuevamente, nos encontramos en la necesidad de ejercer nuestra facultad disciplinaria en contra de un miembro de la profesión legal por su incumplimiento con los requerimientos de este Tribunal. A pesar de las oportunidades concedidas, nos vemos en la obligación de imponer la más severa de las sanciones por una conducta que es temeraria y constituye un desafío.
I
El Ledo. Paolo J. Pérez Román (en adelante licenciado Pérez Román) fue admitido al ejercicio de la abogacía el 23 de agosto de 2005 y a la notaría el 14 de septiembre de 2005.

Queja AB-2012-319

Mediante Resolución emitida el 20 de agosto de 2012 en El Pueblo de Puerto Rico v. Osvaldo Báez Alicea, KLAN201101924, el Tribunal de Apelaciones refirió ante nuestra consideración la conducta del licenciado Pérez Román por posible infracción a los Cánones del Código de Etica Profesional. Este Tribunal, mediante Resolución de 20 de septiembre de 2012, le concedió un término de veinte (20) días para expresarse sobre el asunto traído ante nuestra consideración. Ante el incumplimiento del licenciado Pérez Román con nuestra Orden, el 25 de octubre de 2012 emitimos una Resolución en la que le concedimos un término final de diez (10) días para que cumpliera con nuestra Resolución de 20 de septiembre de 2012.
El 28 de junio de 2013 le concedimos un término final de veinte (20) días para que cumpliera con nuestras Resoluciones. Dicha Resolución fue notificada al licenciado Pérez Román personalmente.

*188
Queja AB-2013-211

Mediante Carta Certificada, la Subsecretaría del Tribunal emitió una comunicación para al licenciado Pérez Román en la que le concedió un término de diez (10) días para que contestara la Queja presentada en su contra. El 8 de julio de 2013, se le envió una segunda notificación y este no compareció.
Así las cosas, el 12 de septiembre de 2013, emitimos una Resolución en la que le concedimos un término final de cinco (5) días para que compareciera ante este Tribunal y contestara la Queja presentada. En la misma, le apercibimos que su incumplimiento podría conllevar sanciones severas, incluso la suspensión del ejercicio de la abogacía. Dicha Resolución fue notificada personalmente. El licenciado Pérez Román ha incumplido con el petitorio cursado.
II
El Canon 9 del Código de Ética Profesional, 4 LPRAAp. IX, dispone que todo abogado deberá observar una conducta que se caracterice por el mayor respeto y diligencia hacia los tribunales. La naturaleza de la función de abogado requiere de una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando se trata de procedimientos sobre su conducta profesional. In re De León Rodríguez, 190 DPR 378 (2014); In re García Incera, 177 DPR 329 (2009); In re Colón Rivera, 165 DPR 148 (2005). Reiteradamente, hemos señalado que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el Canon 9. In re García Incera, supra; In re Maldonado Rivera, 147 DPR 380 (1999). A su vez, hemos advertido que procede la suspensión del ejercicio de la profesión cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indiferente ante nuestros apercibimientos de imponerle sanciones disciplinarias. In *189re Colón Olivo, 187 DPR 659 (2013); In re Marrero García, 187 DPR 578 (2012); In re Betancourt Medina, 183 DPR 821 (2011); In re García Incera, supra; In re Ríos Rodríguez, 172 DPR Ap. 1075 (2007); In re Lloréns Sar, 170 DPR 198 (2007).
Aun cuando apercibimos al licenciado Pérez Román de que se le podrían imponer sanciones disciplinarias severas, incluso la suspensión del ejercicio de la profesión, este ha hecho caso omiso.
III
Por los fundamentos expuestos en la Opinión Per Curiam que antecede, la cual se hace formar parte de la presente Sentencia, se suspende indefinidamente del ejercicio de la abogacía y la notaría al licenciado Pérez Román. Se le impone el deber de notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los foros judiciales y administrativos. Además, tiene la obligación de acreditar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta (30) días a partir de la notificación de esta Opinión Per Curiam y Sentencia.

Por último, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del licenciado Pérez Román y entregar todo a la Oficina del Director de Inspección de Notarías para la correspondiente investigación e informe.


Se dictará Sentencia de conformidad.